ACCEPTED
                                                                                    14-15-00082-cr
                                                                   FOURTEENTH COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                              9/10/2015 8:11:34 AM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK

                                No. 14-15-00082-CR

                                     In the                       FILED IN
                                                           14th COURT OF APPEALS
                                Court of Appeals              HOUSTON, TEXAS
                                    For the                9/10/2015 8:11:34 AM
                           Fourteenth District of Texas    CHRISTOPHER A. PRINE
                                                                    Clerk
                                  At Houston

                            

                                   No. 1423169
                            In the 263rd District Court
                              Of Harris County, Texas

                            

                            LAWRENCE GLOVER III
                                   Appellant
                                      v.
                             THE STATE OF TEXAS
                                   Appellee

                          
                     STATE’S MOTION FOR EXTENSION
                         OF TIME TO FILE BRIEF
                            

To the Honorable Court of Appeals:

      The State of Texas, pursuant to Texas Rules of Appellate Procedure 2 and

10.5, moves for an extension of time in which to file its appellate brief. The

following facts are relevant:

      1. The appellant was indicted for evading arrest with a vehicle.
         Appellant pled not guilty, but a jury found him guilty of the charged
         offense and sentenced him to 30 years in the Texas Department of
         Criminal Justice, the indictment having included two enhancement
   paragraphs for sequential penitentiary sentences.          Appellant filed
   timely notice of appeal.

2. Appellant filed an appellate brief on August 11, 2015.

3. The State’s appellate brief is due on September 10, 2015.

4. The undersigned was assigned this case on September 1, 2015, less
   than two weeks before the original due date.

5. This is the State’s first request for an extension in this case.

6. Appellant’s brief was originally due on May 10, 2015, however, this
   Court extended appellant’s due date three times; and ultimately,
   appellant filed his brief three months after the original due date.

7. The State requests a single extension of time in which to file its brief,
   and the undersigned attorney believes that a brief will be filed on or
   before November 5, 2015. The undersigned requests a lengthier than
   usual extension for the reasons addressed below.

8. The following facts are relied upon to show good cause for an
   extension of time to allow the State to file its brief:

      a. At present, the Harris County District Attorney’s Office
         employees 15 appellate prosecutors, but one is presently
         deployed on active military service and unable to carry a
         caseload. Moreover, the Division Chief is unable to carry a full
         case load because of his administrative duties. Accordingly, the
         remaining members of the appellate division are currently
         assigned a caseload of approximately 58 active cases resulting
         in an average of 4.5 briefs per prosecutor.

      b. The attorney to whom this case is assigned has four
         outstanding briefs assigned to her including this one, was
         recently set for oral argument which will necessitate several
         days of preparation, and has been scheduled to train Harris
         County Prosecutors on how to assist in avoiding jury charge
   error during the month of October, in addition to her briefing
   duties.

c. Since appellant filed his brief, the undersigned filed the
   following briefs in that same timeframe, namely: a lengthy 11
   point brief in response on Richard Ramirez v. State, No. 01-14-
   00957-CR, filed a supplemental brief in Forrest Penton v. State,
   No. 14-14-00406-CR, reviewed a more than 1,100 page record
   in Omar Ibrahim, No. 01-14-00785-CR, and filed that brief, and
   is currently reviewing the lengthy record in Jose Reyes v. State,
   No. 14-14-01002-CR and will be filing a brief in that case next
   week. She has one other urgent brief in Leonard Storemski v.
   State, No. 14-14-00920 & 00921-CR that must be addressed
   before she can begin work on this brief.

d. The workload of this prosecutor is not out of the ordinary in
   the appellate division of the Harris County District Attorney’s
   Office.

e. In addition to its assignments in responding to appellate briefs,
   the appellate division of the Harris County District Attorney’s
   Office also answers questions from trial prosecutors. These
   questions frequently occur in the middle of or immediately
   before trial, and therefore other work must be put aside to
   answer these pressing questions. Harris County has 25
   Criminal District Courts and 15 County Criminal Courts at Law,
   and this particular prosecutor is tasked with answering
   questions related to Texas Code of Criminal Procedure article
   39.14 regarding discovery changes, is one of two prosecutors
   tasked with answering any juvenile law related questions, and
   answers questions from five felony courts, the three juvenile
   courts, and has been lately tasked with addressing questions
   regarding commitment after incompetency and insanity
   findings.

f. The undersigned was also recently tasked with assisting the
   office in responding to H.B. 2398 and S.B. 888. H.B. 2398
   significantly changed truancy statutes and affected 38,000
   pending truancy cases in Harris County alone. S.B. 888 requires
              the Texas Supreme Court to draft rules to expedite the
              resolution of appeals addressing discretionary transfer from
              juvenile district court to criminal district court.       The
              undersigned acted as the point person for the Office’s
              recommendations to the Texas Supreme Court on suggested
              rule changes to better accelerate such appeals. She served on
              the Office’s E-File Committee which prepared for the upcoming
              changes, and has assisted in drafting the written response to
              the Order Adopting Proposed Statewide Rules Governing
              Electronic Filing In Criminal Cases.

           g. The Harris County District Attorney’s Office Appellate Division
              is experiencing a significant workload at present. Appellate
              prosecutors, including the undersigned attorney, are working as
              quickly as possible to complete as many briefs as possible while
              still addressing all the issues raised by appellant’s as thoroughly
              as necessary to see that justice is done on each appeal. Because
              of the high workload per prosecutor, as well as the greater
              length and complexity of appeals being brought in this county, it
              often takes longer to process all of the assigned cases, and more
              cases require multiple extensions, or in this case a more lengthy
              extension, before the completion of the State’s brief.

WHEREFORE, the State prays that this Court will grant the requested

extension until November 5, 2015.

                                                 Respectfully submitted,

                                                 /s/ Jessica A. Caird

                                                 JESSICA A. CAIRD
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 caird_jessica@dao.hctx.net
                                                 TBC No. 24000608
                           CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve a

copy of this motion to:

      Janie Maselli Wood
      Assistant Public Defender
      1201 Franklin, 13th Floor
      Houston, TX 77002
      Jani.Maselli@pdo.hctx.net

                                                   /s/ Jessica A. Caird

                                                   Jessica A. Caird
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   caird_jessica@dao.hctx.net
                                                   TBC No. 24000608

Date: September 10, 2015